In The
                            Court of Appeals
                Ninth District of Texas at Beaumont
                        _____________________ _____

                               09-12-00276-CR
                        __________________________

                      Nabawanga Kakembo, Appellant
                                      V.
                        The State of Texas, Appellee
  _________________________________________________________________

               On Appeal from the County Court at Law No 2
                          of Jefferson County, Texas
                            Trial Cause No. 289894
  _________________________________________________________________

                                   ORDER
      The clerk’s record in the above styled and numbered cause was filed June

22, 2012, and the reporter’s record was filed April 1, 2013. On June 11, 2013,

the Court granted an extension of time to file the brief, noting that the

extension was a “FINAL EXTENSION.” On July 12, 2013, the appellant’s

court-appointed attorney, Bruce Cobb, was notified that neither the brief of the

appellant nor a motion for extension of time to file the brief has been filed.

Although the brief of the appellant was due to be filed June 28, 2013, the brief

has not been filed.
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify him have been made,

then the trial court may enter a finding that appellant no longer desires to

pursue the appeal and send said finding to this Court. See Tex. R. App. P.

38.8(b)(4). If the appellant is present for the hearing, we direct the trial court

to determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief

of the appellant has not been filed, why appellant’s counsel has not responded

to late notices from this Court, and whether good cause exists for appointed

counsel, Bruce Cobb, to be relieved of his duties as appellate counsel and

replaced by substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2)

(West Supp. 2012). If the trial court determines that good cause exists to

relieve appointed counsel of his duties, we direct the trial court to appoint

substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The transcription of
the court reporter’s notes from the hearing and the recommendations of the trial

court judge are to be filed on or before September 30, 2013.

      ORDER ENTERED August 29, 2013.

                                                 PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.